Citation Nr: 9932450	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1964 to February 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for chronic impingement syndrome of the right shoulder with 
x-ray evidence of arthritis of the acromioclavicular joint 
currently evaluated as 20 percent disabling; an increased 
evaluation for traumatic arthritis of the lumbosacral spine 
with painful motion currently evaluated as 10 percent 
disabling; and entitlement to a total rating based on 
individual unemployability.

In a May 1998 statement, the veteran stated that he was 
withdrawing the issue of increased evaluation for his 
shoulder disability.  Therefore, the Board no longer has 
jurisdiction of this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


REMAND

In December 1997, the veteran wrote that he had fibromyalgia 
and that he had documented injury during service.  This is a 
claim.  

In subsequent arguments, the veteran's representative argued 
that the veteran's fibromyalgia is inextricably intertwined 
with the issue of increased evaluation for arthritis of the 
lumbar spine.  The Board finds that issue to be inextricably 
intertwined with the certified issues of entitlement to 
increased evaluation for arthritis of the lumbar spine and 
total rating for individual unemployability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Therefore, the case is REMANDED to the RO for 
the following development:

1.  The RO should formally adjudicate 
the veteran's claim for entitlement to 
service connection for fibromyalgia.  If 
denied, the veteran should be informed 
of any determination by separate letter 
that includes notification of appellate 
rights.  

2.  The RO should obtain a medical 
opinion that clear distinguishes the 
functional impairment due to the 
service-connected traumatic arthritis of 
the lumbar spine from the fibromyalgia.  
				
Following completion of this action, the RO should review the 
above claims.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




